Filed 9/13/22 P. v. Newman CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083764
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F21904910)
                    v.

    JERRETT WILLIAM NEWMAN,                                                               OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan M.
Skiles, Judge.
         Cynthia L. Barnes, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Snauffer, J. and DeSantos, J.
       Appointed counsel for defendant Jerrett William Newman asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. Defendant
did not respond. Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment.
                                     BACKGROUND
       On May 31, 2021, a Fowler police officer stopped defendant, who had many prior
convictions, because the officer knew defendant did not have a valid driver’s license.
Defendant was belligerent, and he resisted and struck the officer. Ammunition was found
inside the vehicle he was driving.
       On June 17, 2021, the Fresno County District Attorney charged defendant with
resisting an executive officer (Pen. Code, § 69;1 count 1), possession of ammunition by a
person prohibited from owning a firearm (§ 30305, subd. (a)(1); count 2), misdemeanor
resisting a peace officer (§ 148, subd. (a)(1); count 3), and driving a vehicle without a
valid license (Veh. Code, § 12500, subd. (a), an infraction; count 4).
       On August 20, 2021, defendant pled no contest to count 1 pursuant to a negotiated
plea agreement.
       Around December 10, 2021, defendant moved to withdraw his plea. 2 On
December 10, 2021, the trial court denied the motion to withdraw the plea. The court
suspended imposition of sentence and granted defendant probation for two years with
321 days in jail, and awarded that amount of credit for time served.




1      All statutory references are to the Penal Code unless otherwise noted.
2      The written motion to withdraw the plea could not be located and is not part of the
record on appeal, but the grounds of the plea were discussed in court.


                                             2.
       On January 5, 2022, defendant filed a notice of appeal. The trial court denied his
request for a certificate of probable cause.
                                       DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                               3.